Citation Nr: 0930692	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  07-20 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an annual clothing allowance prior to January 
1, 2003.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant served on active duty from April 1965 to July 
1966.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a letter decision issued in August 2006 by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that action, the RO concluded 
that the evidence did not support his claim for the 
assignment of retroactive payments of an annual clothing 
allowance beginning July 9, 1966.  The RO further noted that 
the appellant did not submit a claim for such a benefit until 
2003.  


FINDINGS OF FACT

On July 30, 2009, prior to the promulgation of a decision in 
the appeal, the VA received notification from the appellant 
that he was withdrawing his appeal on the issue of 
entitlement to an annual clothing allowance prior to January 
1, 2003.


CONCLUSION OF LAW


The criteria for withdrawal of a Substantive Appeal by the 
appellant with respect to the issue of entitlement to an 
annual clothing allowance prior to January 1, 2003, have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2007), the Board 
may dismiss any appeal that fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2008).  Withdrawal may be made by the 
appellant or by his or his authorized representative, except 
that a representative may not withdraw a Substantive Appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c) (2008).

In July 2009, the appellant's accredited representative 
submitted a letter stating that the service member was 
withdrawing his appeal in its entirety.  The accredited 
representative further asked that the appeal be dismissed and 
the claims file be returned to the regional office.  

It is apparent to the Board that the appellant has withdrawn 
his appeal prior to the Board issuing a decision on the 
merits of his claim.  As the appellant has withdrawn this 
appeal, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appellate issue and it is 
dismissed.


ORDER

Entitlement to an annual clothing allowance prior to January 
1, 2003, is dismissed.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


